Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgments

2.	This office action re-opens prosecution due to new art being applied when reviewing the appeal brief of 10/4/21.
3.	Claims 11-15, 17-18, 20-21, 24-27, 29-34 are pending.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 11-12, 14-15, 17, 20-21, 24-27, 29-30, 33-34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mische (US 8,007,498).
Mische discloses: an apparatus and method comprising: (claims 11, 29, 30)
(a) inserting a catheter into a nasal cavity of a patient (C2L4-12), the catheter including a balloon and a stent 10 positioned over the balloon (11, balloon catheter delivery device with bridge 10 (stent) mounted upon), the balloon including at least one marker (C3L13-18—the bridge delivery system [balloon catheter] may employ fiber optic technology in order to control placement) (C3L61-67); 
(b) positioning the balloon and the stent in a targeted anatomical passageway in the nasal cavity while simultaneously tracking a position and an orientation of the balloon using the marker (C2L4-12,C3L13-18);
(c) expanding the balloon within the targeted anatomical passageway while the stent is positioned over the balloon, the stent engaging adjacent tissue in the targeted anatomical passageway (inherent to a balloon catheter device to mechanically expand a stent, Fig. 1A (C4L21-37));
(d) transitioning the balloon to a non-expanded state (inherent to a balloon catheter device to mechanically expand a stent, Fig. 1A (C4L21-37)); and
(e) removing the catheter from the nasal cavity, the stent remaining engaged with the adjacent tissue in the targeted anatomical passageway after the catheter is removed from the nasal cavity (inherent to a balloon catheter device to mechanically expand a stent, Fig. 1A (C4L21-37)) (C3L61-67). 

Claim 14: the act of expanding the balloon resulting in dilation of the targeted anatomical passageway C4L21-37
Claim 15: the stent includes a therapeutic substance, such that the stent elutes the therapeutic substance while being engaged with the adjacent tissue in the nasal cavity after the catheter is removed from the nasal cavity C3L24-36.
	Claims 17, 20-21, 24-27: the stent formed of a resilient material; comprising a metallic material; comprising a polymeric material; comprising a super elastic material; comprising a chain-link structure; comprising polyurethane; comprising polyethylene.  See C2L55-C3L14, C3L24-25
Claims 33-34: tracking a position and an orientation of the balloon using the marker after transitioning the balloon (and removing the catheter from the nasal cavity) to the non-expanded state, C3L13-18
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject 

9.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 13, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische (US 8,007,498) in view of Becker (US 2004/0064150).
	Mische discloses the invention as substantially claimed including using the invention as disclosed in treating a sinus cavity or other organs and anatomical tissues.  Becker, in the analogous art, teaches in [0012] that the prior art teaches using a catheter to stent a duct after surgery, the balloon inflated in the sinus to deep the stent in position and that the object of Becker is to use a balloon catheter to dilate an ostium or duct in the sinuses [0012].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the ‘balloon’ as disclosed by Becker with the balloon stent combination as taught by Mische and recognized by Becker [0012, abstract] to dilate an ostium of a sinus to maintain patency of the ostium once the balloon catheter device was removed.
Claim 32: Becker further discloses the targeted anatomical passageway comprising an ethmoid sinus [0021].
11.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische in view of Strohm et al., Die Behandlung von Stenosen der oberen Luftwege mittels rontgenologisch gesteuerter, Ballondilation September 1999 (“Strohm”).
Mische discloses the invention as substantially claimed but does not directly disclose the balloon catheter delivery method using an introducing device to insert the balloon catheter.  Strohm, in the analogous art, discloses a method for enlarging an opening in a paranasal sinus comprising the steps of the Seldinger technique followed by balloon dilation of the frontal sinus (ostium of a sinus), see Abstract.  The Seldinger technique, as described by Schiff (US 4,467,790) at C5 L4-26 teaches advancing the dilator (balloon catheter assembly 10) over a guidewire through a tubular guide 40. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device/method of Mische with the guiding Seldinger technique as taught by Strohm for a common way to advance and guide the balloon catheter system.

12.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische in view of Zadno-Azizi (US 2002/0052638).
Mische discloses the invention as substantially claimed but does not directly disclose visualizing the positioning of the stent using an endoscope.  Zadno-Azizi, in the analogous art, teaches not only the use of radiopaque markers and balloon/stent combinations but also an endoscope to view the working space.   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DEANNA K HALL/         Primary Examiner, Art Unit 3783